PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TDK CORPORATION
Application No. 16/373,749
Filed: 3 Apr 2019
For: PIEZOELECTRIC ELEMENT AND VIBRATING DEVICE

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.181 (no fee), filed June 16, 2022, requesting withdrawal of the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

The Office contended that the above-identified application became abandoned for failure to reply to the restriction requirement, mailed October 19, 2021, which set a two month extendable period for reply.  No extensions of time under 37 CFR 1.136(a) or reply being received, the Office contended that this application became abandoned on December 21, 2021.  A Notice of Abandonment was mailed on June 16, 2022.

Petitioner asserts that applicant never received notification of the issuance of the October 19, 2021 restriction requirement. Therefore, applicant requests the Office re-mail the October 19, 2021 restriction requirement and re-set the period for response

Applicant’s representative is a participant in the Office’s E-Notification program, wherein applicant’s representative receives a once daily e-mail notification of all applications in which outgoing Office correspondence has been issued. A review of the application file and Office records reveals that an email notification of the issuance of the October 19, 2021 restriction requirement was not sent to applicant’s representative. Applicant’s representative has also provided docket records to substantiate the claim that notification of the October 19, 2021 restriction requirement was not received.

In view of the above, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is granted. The June 16, 2022 Notice of Abandonment is hereby vacated, and the holding of abandonment withdrawn.  

This application is being referred to the Technology Center GAU 2853 in order to re-mail the of restriction requirement of October 19, 2021.  The period for reply will run from the date the restriction requirement is re-mailed.    

Telephone inquiries pertaining to this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET